UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
UNITED STATES OF AMERICA,                             16-CR-797(LAP)

              -v.-                                           ORDER

JEROME GOMEZ, et al.

-----------------------------------x
LORETTA A. PRESKA, Senior United States District Judge:

      Before the Court is Defendant Jerome Gomez's motion for _a

reduced term of incarceration and/or compassionate release.                  (Dkt.

nos. 126, 127.)        As explained below, Mr. Gomez's motion is DENIED.

      On November 13, 2018, Mr. Gomez pleaded guilty to conspiracy

to commit bank fraud in violation of 18 U.S.C.               §   1349, bank fraud

in violation of 18 U.S.C. § 1344, and aggravated identity theft in

violation of 18 U.S.C.        §§   1028(a) (1).    On February 25, 2019, the

Court sentenced Mr. Gomez to 74 months' incarceration on the two

fraud counts followed by 24 months on the identity theft count.

      Mr.      Gomez    now   moves    for     a   reduced       sentence   and/or

compassionate release under the              First Step Act of 2018 and 18

U. S.C.   §   3582 (c) (1).   He contends that a sentence reduction is

warranted in light of his mother's hospitalization and physical

ailments and his daughter's attempted suicide and subsequent stay

in a mental hospital.         His motion fails for two reasons.

      First, Mr. Gomez did not satisfy the procedural requirements

needed to obtain the requested relief.             As relevant here, a court
may modify a prison sentence (1) on motion of the Bureau of Prisons

("BOP") or (2) on motion of the defendant if the BOP fails to move

on his behalf and the defendant has exhausted all administrative

remedies.     18 U.S.C. 3582(c) (1).    Mr. Gomez has not shown that any

of these conditions have been met.           As such,   the Court has no

authority to modify his sentence.

      Second, Mr. Gomez has not established that he is entitled to

a   reduced sentence.    Under § 3582(c) (1),    the court may reduce a

sentence if "extraordinary and compelling reasons warrant such a

reduction."     Id.     Qualifying reasons include "the death or the

incapacitation of the caregiver of the defendant's minor child"

and "the incapacitation of the defendant's spouse or registered

partner."      United    States     Sentencing   Guidelines     §   1B1.13,

Application Note 1 (C) .      The   facts   alleged by Mr.    Gomez,   while

undoubtedly tragic,      fit neither of these categories and give no

basis for modifying his sentence.

      Mr. Gomez's motion (dkt. no. 127) is therefore DENIED.             The

Clerk of the Court is directed to close the open motion.


SO ORDERED.


Dated:      New York, New York
            February /3, 2020




                             Senior United States District Judge
